DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 12/14/2020 has been considered by the Examiner. Currently, claims 16-37 are pending, claims 1-15 have been canceled, and claims 16-37 are newly added. The Examiner withdraws the previously field claim objections and rejections under 35 U.S.C 112(b) and 35 U.S.C 112(d) due to the cancelation of claims. A complete action on the merits of claims 16-37 follows below. 
Claim Objections
Claims16, 36, and 37 objected to because of the following informalities:  
In claim 16, line 10 amend “which is so configured so” to recite –which is configured so-- .  
In claim 36, line 10 amend “so tailored and utilized so” to recite –tailored and utilized so.—
In claim 37, line 19 amend “so tailored and utilized so” to recite –tailored and utilized so.—
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baltazar (2010/0312317).
Regarding claim 16, Baltazar teaches a hot and cold temperature treatment pack (20, 30, or 40) comprising: a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment (claim 1);
a plurality of deformable beads carried in said interior compartment, each bead of said plurality of deformable beads consisting of a solid, spherical, one-piece gel body ([0022] gel type beads [0023] discusses bead(s) 9s are solid and one-piece, Fig 5 illustrates a cross section of a spherical bead);
a liquid or gel carried in said interior compartment (liquid 11);
said plurality of deformable beads and said liquid or gel collectively comprising a heatable and chillable payload at least partially filling said interior compartment of said sealed pack shell, said heatable and chillable payload and said sealed pack shell together cooperatively comprising a treatment pack which is configured so as to be capable of both being microwaved and frozen for providing heat and cold therapy ([0028] and [0030]), 
wherein said treatment pack is configured to include a particular quantity of said deformable beads and a particular quantity of said liquid or gel ([0008] lines 6-9), such that:
when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for between 17 and 30 minutes ([0008] lines 13-17); and 
when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for between 17 and 30 minutes ([0008] lines 13-17); and 
wherein said liquid or gel carried in said interior compartment is in contact with said plurality of deformable beads and assists said plurality of deformable beads to have a fluid movement within said interior compartment of said treatment pack ([0007] lines 10-16).
Regarding claim 17, Baltazar teaches the limitations of claim 16 and wherein said deformable beds fill at least 60-95% of said interior compartment with the remaining percentage of said interior compartment being filled with said liquid or gel, but with some percentage of said interior compartment remaining unfilled such that the treatment pack is confirmable when applied to particular body parts (claim 2).  
Regarding claim 18, Baltazar teaches the limitations of claim 17 and wherein said liquid is water and said water or gel is present in a quantity to form a suspension (claim 3).
Regarding claim 19, Baltazar teaches the limitations of claim 16 and wherein said heatable and chillable payload includes at least one compound selected from the group consisting of glycerin, bicarbonate, and sorbitol ([0007]). 
Regarding claim 20, Baltazar teaches the limitations of claim 18 and wherein said treatment pack is configured and filled to a particular level to conform to a body part 
Regarding claim 21, Baltazar teaches the limitations of claim 16 and wherein said deformable beads are comprised of gelatin ([0008]). 
Regarding claim 22, Baltazar teaches the limitations of claim 16 wherein said interior compartment is filled 80-99% with said deformable beads and 1-20% with said liquid or gel (claim 9). 
Regarding claim 23, Baltazar teaches the limitations of claim 20 wherein said one or more flexible walls are comprised of polyvinyl chloride (claim 10).
Regarding claim 24, Baltazar teaches the limitations of claim 23 and further including a percentage of bicarbonate buffer solution added to said liquid or gel (claim 11). 
Regarding claim 25, Baltazar teaches the limitations of claim 16 wherein said treatment pack is repeatedly microwavable and freezable ([0025] treatment can be switched to the opposite temperature treatment or repeated). 
Regarding claim 26, Baltazar teaches a hot and cold temperature treatment pack (20, 30, or 40) comprising: 
a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment (claim 1);
a plurality of deformable beads carried in said interior compartment, each bead of said plurality of deformable beads consisting of a solid, spherical, one-piece gel body ([0022] gel type beads [0023] discusses bead(s) 9s are solid and one-piece, Fig 5 illustrates a cross section of a spherical bead);

said plurality of deformable beads and said liquid or gel collectively comprising a heatable and chillable payload at least partially filling said interior compartment of said sealed pack shell, said heatable and chillable payload and said sealed pack shell together cooperatively comprising a treatment pack which is configured so as to be capable of both being microwaved and frozen for providing heat and cold therapy ([0028] and [0030]);
said treatment back being configured and filled to a particular level to conform to a body part selected from the group consisting of: a facial area, an angle, a knee, a shoulder, an elbow, and a head ([0005]);
said treatment  pack being so configured to include a particular quantity of said deformable beads and a particular quantity of said liquid or gel ([0025]), such that:
- when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for delivering heat therapy ([0025] lines 8-19); and 
- when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for delivering cold therapy ([0025] lines 8-19); and 
wherein said liquid or gel carried in said interior compartment is in contact with said plurality of deformable beads and assists said plurality of deformable beads to have a fluid movement within said interior compartment of said treatment pack ([0006]).
Claim 27 recites the same limitations of claim 17 as previously rejected above.  
Claim 28 recites the same limitations of claim 18 as previously rejected above.  
Claim 29 recites the same limitations of claim 19 as previously rejected above.
Claim 30 recites the same limitations of claim 21 as previously rejected above.  

Claim 32 recites the same limitations of claim 23 as previously rejected above.  
Claim 33 recites the same limitations of claim 24 as previously rejected above.  
Regarding claim 34, Baltazar teaches the limitations of claim 26 and wherein the percentage of said deformable beads and the percentage of said liquid or gel within said interior compartment are selected such that the time to heat or cold dissipation is 20 minutes ([0008] line 16). 
Claim 35 recites the same limitations of claim as previously rejected above.  
Regarding claim 36, Baltazar teaches a hot and cold temperature treatment pack (20, 30, or 40) comprising: 
a sealed pack shell comprised of one or more flexible walls configured so as to provide an interior compartment for carrying a heatable and chillable payload (claim 1);
a plurality of a deformable beads carried in said interior compartment, said plurality of deformable beads being spherical and comprised of a gel composition ([0022] deformable gel type beads, Fig 5 illustrates a cross section of a spherical bead); 
a liquid carried in said interior compartment (liquid 11);
wherein said interior compartment is filled with a particular quantity of said deformable beads and a particular quantity of said liquid in a first ratio, and wherein said interior compartment is filled with a particular ratio of solid deformable beads to hollow beads in a second ratio, said first and second ratios being tailored and utilized so as to obtain selected values of hot or cold temperature retention ([0023]) such that:
a) when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for between 17-30 minutes ([0025] lines 8-13); and 

wherein said treatment pack is both microwaveable and freezable to alternately provide hot and cold therapy ([0025] treatment can be switched to the opposite temperature treatment or repeated). 
Regarding claim 37, Baltazar teaches a method of providing hot and cold temperature therapy to a body part (20, 30, or 40) comprising:
in a first step:
providing a sealed pack shell comprised of one or more flexible polyvinyl chloride walls configured so as to provide an interior compartment for carrying a heatable and chillable payload ([0022]);
providing a plurality of deformable beads in said interior compartment to at least partially fill said interior compartment (claim 1);
providing a liquid in said interior compartment to at least partially fill said interior compartment (liquid 11);
wherein said plurality of deformable beads are spherical and wherein each bead of said plurality of deformable beads consists of a solid, one-piece gel body which, in combination with said liquid carried in said interior compartment, together comprise a filling means for filling said sealed pack shell so as to provide a treatment pack which is both microwaveable and freezable ([0022] gel type beads [0023] discusses bead(s) 9s are solid and one-piece, Fig 5 illustrates a cross section of a spherical bead), and 
wherein said interior compartment is provided with a particular quantity of said deformable beads and a particular quantity of said liquid in a first ratio, and wherein a 
when said treatment pack is heated, said treatment pack automatically remains at a heated temperature for between 17-30 minutes ([0025] lines 8-13); and 
when said treatment pack is chilled, said treatment pack automatically remains at a cooled temperature for between 17-30 minutes ([0025] lines 8-13); and 
in a second step:
providing heat therapy to a body part by microwaving said treatment pack thereby heating said treatment pack, including said deformable beads and said liquid to a heated temperature and thereafter applying said heated treatment pack to a body part ([0028] discusses heat therapy); and
before or after said heat therapy step, providing a cold therapy to a body part by placing said treatment pack in a freezer, thereby cooling said treatment pack, including said deformable beads and said liquid, to a cooled temperature and thereafter applying said cooled treatment pack to a body part ([0025] discusses treatment can be switched to the opposite temperature treatment or repeated and [0030] discusses cold therapy). 




Response to Arguments
Applicant’s remarks in the response filed on 12/14/2020 has been considered by the Examiner. Upon further consideration of the newly filed claims and in view of Applicant’s amendments , the Examiner withdraws the previously filed claim rejection and sets forth a new grounds of rejection over  Baltazar (2010/0312317) under 35 U.S.C 102(a)(1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794